Case: 4:21-cr-00384-SEP-NCC Doc. #: 2 Filed: 06/30/21 Page: 1 of 2 PageID #: 5
                                                                                        FILED

                                  UNITED STATES DISTRCT COURT                        JUN 3 0 2021
                                EASTERN DISTRCT OF MISSOURI                        U. S. DISTRICT COURT
                                     EASTERN DIVISION                            EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS


UNITED STATES OF AMERICA,                                  )
                                                           )
       Plaintiff,                                          )
                                                           )
V.                                                         )   4:21CR00384 SEP/NCC
                                                           )
                                                           )
EDWARD BARBER,                                             )
                                                           )
       Defendant.                                          )


                                            INDICTMENT

                                    GENERAL ALLEGATIONS

The Grand Jury charges that:

At all times relevant to this Indictment:

        I.    The City of St. Louis (MO) is a governmental entity pursuant to the laws of the State

             of Missouri;

       2. Among other functions, the City of St. Louis operates the City Justice Center, which

             houses pre-trial detainees and sentenced misdemeanor offenders;

       3. The City Justice Center is staffed by correctional officers and civilian employees who

             perform tasks including inmate intake;

       4. Defendant EDWARD BARBER was employed by the City of St. Louis as a civilian

             prisoner processor;

       5. Defendant EDWARD BARBER was tasked with assisting corrections officers and

             other law enforcement personnel by performing functions relating to the receipt,

             identification, and detention of arrestees.
                                                    I
Case: 4:21-cr-00384-SEP-NCC Doc. #: 2 Filed: 06/30/21 Page: 2 of 2 PageID #: 6


                                         COUNT ONE
                                        [18 u.s.c. §242]


       6. Paragraphs 1-5 of the General Allegations are incorporated by reference in this count.

       7. On or about July 11, 2019, within the Eastern District of Missouri, the defendant,


                                      EDWARD BARBER,

while acting under color oflaw, willfully deprived M.L.J. of the right to be free from unreasonable

seizure, a right secured and protected by the Constitution and laws of the United States, which

includes the right to be free from the use of unreasonable force. In so doing, the defendant

assaulted M.L.J. while M.L.J. was detained and did not pose a threat to anyone. This offense

resulted in bodily injury to M.L.J.

       In violation of and punishable under Title 18, United States Code, Section 242.



                                                     A TRUE BILL.



                                                     FOREPERSON


SAYLER A. FLEMING
UNITED STATES ATTORNEY


SIRENA MILLER WISSLER
ASSISTANT UNITED STATES ATTORNEY
111 S. 10th Street, 20th Floor
St. Louis, MO 63102




                                                2
